Citation Nr: 1422814	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-32 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence was received to reopen the issue of whether the character of the appellant's discharge from service constitutes a bar to payment of VA benefits.

2.  Whether the character of the appellant's discharge from service constitutes a bar to payment of VA benefits.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to November 1973 and was discharged under conditions other than honorable.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2013, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

Although the RO addressed the character of discharge bar to VA benefits on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The issue of whether the character of the appellant's discharge from service constitutes a bar to payment of VA benefits is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A September 2009 Board decision reopened a prior claim and found the character of the appellant's discharge from service constituted a bar to payment of benefits; the appellant was properly notified of the decision but did not appeal.

2.  New evidence added to the record since the September 2009 Board decision raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence was received and the claim as to whether the character of the appellant's discharge from service constitutes a bar to payment of VA benefits is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

The credibility of new evidence must be presumed for the purpose of deciding whether it is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence has not been previously presented to VA.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether new evidence meets the definition of material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A September 2009 Board decision reopened a prior claim and found the character of the appellant's discharge from service constituted a bar to payment of VA benefits.  The appellant was notified of that decision, but did not appeal.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  

The evidence added to the record since the September 2009 decision includes copies of new service medical records, private medical opinions, medical literature, a VA medical opinion, and the appellant's statements and testimony in support of the claim.  The new service medical records include mental status evaluations dated in July 1969.  The new private medical evidence includes a February 2010 opinion from D.W.M., M.D., that the appellant met the criteria for a determination that he was insane at the time of his absence without leave (AWOL) that led to his discharge from service due to an acute stress disorder.  

Based upon the evidence of record, the Board finds that the evidence received since the September 2009 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence includes service medical records and pertinent medical opinions not previously of record that may reasonably result in substantiation of the claim.  Therefore, the claim must be reopened.


ORDER

New and material evidence was received to reopen a claim as to whether the character of the appellant's discharge from service constitutes a bar to payment of VA benefits.  To that extent only, the appeal is granted.


REMAND

A review of the record reveals the appellant was notified of the duties to assist and of the information and evidence necessary to substantiate his claim.  

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile.  However, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159 (2013).  

When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  VA has a duty to assist the appellant which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

VA benefits are not payable unless the character of discharge or release from service was under conditions other than dishonorable, including specified conditions that bar payment of benefits unless it is found the person was insane at the time of committing the offense.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2013).

In cases involving a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, the bar to benefit entitlement does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  Factors that will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence include (i) length and character of service exclusive of the period of prolonged AWOL and service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation, (ii) reasons for going AWOL given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties, evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity, and hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began, and (iii) a valid legal defense for the absence which would have precluded a conviction for AWOL.  38 C.F.R. § 3.12(c) (2013).

For VA purposes, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  For claims involving insanity causing discharge, the decision must be based upon all the evidence procurable relating to the period involved.  38 C.F.R. § 3.354 (2013).

Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity, and a determination of the extent to which an individual's behavior must deviate from the claimant's normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  The phrase "interferes with the peace of society" in the regulations refers to behavior which disrupted the legal order of society.  The term "become antisocial" in the regulation refers to the development of behavior, which was hostile or harmful to others in a manner, which deviated sharply from the social norm, and which was not attributable to a personality disorder.  The reference to "accepted standards of the community to which by birth and education" an individual belonged requires consideration of an individual's ethnic and cultural background and level of education.  The regulatory reference to "social customs of the community" in which an individual resided required assessment of an individual's conduct with regard to the contemporary values and customs of the community at large.  38 C.F.R. § 3.354 (2013); VAOPGCPREC 20-97 (1997), 62 Fed. Reg. 37955 (1997).

The insanity exception to the bar to VA benefits only requires that insanity be shown to exist at the time of the commission of the offense leading to discharge; there need not be a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996); Helige v. Principi, 4 Vet. App. 32 (1993).  There still must be competent evidence establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246 (1995).

The appellant contends that he was insane for VA compensation purposes at the time of the events leading to his discharge from active service under conditions other than honorable.  Service records show he served in the Republic of Vietnam from March 22, 1969, to July 21, 1969, and had periods of lost time from June 25, 1969, to July 8, 1969, and from July 22, 1969, to September 18, 1973.  The available medical evidence includes conflicting opinions addressing whether the appellant was insane for VA compensation purposes at the time of the event or events leading to his discharge from active service.  

The Board notes that in July 1974 the National Personnel Records Center (NPRC) responded to a VA request for documents associated with the appellant's discharge and provided records including copies of a DA Form 20 and medical board examination reports dated in October 1973.  There is no indication of a VA request to NPRC for all of the appellant's service personnel and treatment report and the available record shows that in March 2010 the appellant provided copies of service treatment records not previously of record.  The Board also notes that records dated in May 1979 indicate the appellant had filed a claim with the Army Discharge Review Board.  The evidence associated with that claim are not of record.  As claims involving insanity causing discharge require a review of all procurable evidence relating to the period involved, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all available service personnel and medical records not already of record.  All attempts to procure those records should be documented in the file.

2.  Obtain copies of all available records associated with the appellant's Army Discharge Review Board claim.  All attempts to procure those records should be documented in the file.

3.  Then, schedule the appellant for a VA examination by a psychiatrist for an opinion as to whether he was insane for VA compensation purposes at the time of the events leading to his discharge from active service under conditions other than honorable.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.  The examiner should consider that an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  

4.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


